Examiners Comment
Claims 1, 19, 37, 48 and 59-60 have been amended.
The Applicants argument regarding the amended claim limitation “… receiving an indication of a plurality of states of a secondary wireless device, each state of the plurality of states corresponding to at least one of a position or orientation of the secondary wireless device, the position or orientation being predetermined; determining, based at least in part on the plurality of states of the secondary wireless device, a plurality of beam pair links (BPLs) for communicating with the secondary wireless device in the plurality of states, each BPL of the plurality of BPLs corresponding to a respective state of the plurality of states; and communicating with the secondary wireless device based at least in part on the plurality of BPLs and the plurality of states” is persuasive.
Claims 1-60 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1, 19, 37, 48 and 59-60, the following underlined claim limitation is not disclosed by any prior art: “… receiving an indication of a plurality of states of a secondary wireless device, each state of the plurality of states corresponding to at least one of a position or orientation of the secondary wireless device, the position or orientation being predetermined; determining, based at least in part on the plurality of states of the secondary wireless device, a plurality of beam pair links (BPLs) for communicating with the secondary wireless device in the plurality of states, each BPL of the plurality of BPLs corresponding to a respective state of the plurality of states; and communicating with the secondary wireless device based at least in part on the plurality of BPLs and the plurality of states”.

Closest prior art
Sang (US2018199328A1) discloses DL and UL UE mobility or movement of the UE resulting in different states or positions of UE. 
Hence in Sang the different states of the UE are not predetermined, but they change based on the movement of the UE, which is not a patterned movement. Hence Sang does not disclose “… receiving an indication of a plurality of states of a secondary wireless device, each state of the plurality of states corresponding to at least one of a position or orientation of the secondary wireless device, the position or orientation being predetermined; determining, based at least in part on the plurality of states of the secondary wireless device, a plurality of beam pair links (BPLs) for communicating with the secondary wireless device in the plurality of states, each BPL of the plurality of BPLs corresponding to a respective state of the plurality of states; and communicating with the secondary wireless device based at least in part on the plurality of BPLs and the plurality of states”.

Johnson (US 20050202859 A1) discloses the WTRU measures signal quality of messages received in each of a plurality of predetermined directions while steering the directional beam antenna. The WTRU selects a particular one of the directions having the best signal quality. As the WTRU constantly moves, the WTRU monitors signal quality in the selected direction, and switches to another direction when the signal quality in a current direction drops below a predetermined threshold. As disclosed further in FIG. 4, paragraph 39, The beam direction is switched among a plurality of predetermined positions, in turn, and in each direction, the signal quality is measured. The controller 410 compares the measurement results and selects a direction having the highest signal quality. It should be noted that the measurements need not be made on different positions in a particular order, (e.g., such as clockwise or counter-clockwise). For example, the measurements may begin in the direction of the previous "best signal" and then the two positions on either side of the position having the previous best signal may be selected for measurement. In Johnson, the beam direction is switched based different UE positions that are predetermined (for a stationary device), but it does not disclose different UE positions for a moving UE device. Hence, Johnson does not disclose: “… receiving an indication of a plurality of states of a secondary wireless device, each state of the plurality of states corresponding to at least one of a position or orientation of the secondary wireless device, the position or orientation being predetermined; determining, based at least in part on the plurality of states of the secondary wireless device, a plurality of beam pair links (BPLs) for communicating with the secondary wireless device in the plurality of states, each BPL of the plurality of BPLs corresponding to a respective state of the plurality of states; and communicating with the secondary wireless device based at least in part on the plurality of BPLs and the plurality of states”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/           Primary Examiner, Art Unit 2472